
	
		II
		111th CONGRESS
		1st Session
		S. 2440
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on marine sextants of metal designed for use in navigating by celestial
		  bodies.
	
	
		1.Marine sextants of metal
			(a)In generalHeading 9902.22.81 of the Harmonized Tariff
			 Schedule of the United States (relating to marine sextants of metal designed
			 for use in navigating by celestial bodies) is amended by striking the date in
			 the effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
